Title: To James Madison from John Tayloe, 25 July 1807
From: Tayloe, John
To: Madison, James



Dear Sir,
Mount Airy July 25th. 1807

I had the Honor by this days Mail, to receive yours in reply to mine of the 12th.  Had I before, seen the act of Congress, which you did me the honor to enclose, I should not have applied for Commissions, to the President.  Having committed this error, in justice to those high patriotic feelings, which swell the Bosoms of the Officers & Privates, of this Corps in particular, & of our Countrymen generally against the outrageous Insults, which have been offered to our Sovereignty, & which alone, induced our Association, (of which I before informed you) I have to ask the favor of you, if the President approves the System, that you would get him to have the goodness, (in a few lines) to say so, which I would enclose to the Executive of our State, & which I am sure would facilitate much, the receipt of Commissions from them, so as to enable us as speedily as possible, to make a regular tender, of our Services to the President of the U. States, in doing which the Zeal of the Association is such, that they wish to be as prompt as possible, or will the President accept from us a tender of our Services, as soon as the Corps is compleat, as "a Regiment of Associate Volunteers", holding no regular Commissions, but acting on our seperate Commands, by the Will of those only, who have enlisted with us.  Have the goodness to excuse the trouble I impose on you, & be assured nothing would again induce me to it, but the anxious wish the Officers & others of this Association express, to be received as speedily as can be, as Volunteers by the President of the United States.  Accept an assurance, of the highest respect, & Esteem, with which I remain, Your Obedt. Servt.

John Tayloe


Have the goodness to reply to this, by return of Mail, on Monday next.

